Title: To Thomas Jefferson from William Short, 6 August 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Aug. 6. 1792

Mr. Cobbett who will deliver you this letter is an English [gentleman], at present I believe in France, and about to embark for America. He has been formerly in the English possessions to the Northward and  intends now to go and settle in the United States. A Gentleman in the family of the English Ambassador here, and acquainted with Mr. Cobbett, wishing to serve him, asks me to give him an introduction to some person in Philadelphia which may from his first arrival there shew him to be a man of worth and merit. Having a particular esteem for the gentleman here who has asked this letter of me I beg leave to present to you his friend Mr. Cobbett, and to ask of you for him those civilities which I know your readiness to shew to every stranger of that description. I am with sentiments of the most perfect attachment Dear Sir, Yours &c

W: Short

